Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2022 & 08/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-4 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
To determine whether a claim is patent eligible and not directed to a judicial exception, one skilled in the art must first determine whether the claims can be classified in one of the four recognized statutory categories, i.e., a process, a machine, a manufacture or a composition of matter. See MPEP 2106(1). In the instant case, each of claims 1-4 recite a method for inspecting a secondary battery 1 in the preamble, and therefore meet the statutory requirements discussed in MPEP 2106(1) as being directed to a method.
Next, a two-part analysis, as discussed in Alice Corp. v. CLS Bank International, 573 U.S._, 134S. Ct. 2347 (2014), is used to determine whether the subject matter recited in the claims are directed to a recognized judicial exception, and if so, is there additional limitations in the claims that would amount to significantly more than the judicial exception, either individually or as an ordered combination, so as to render the claims patent eligible. This two-part analysis is the subject of the 2019 Interim Eligibility Guidance. In part one of the analyses, one skilled in the art must determine whether the claims at issue are directed to a judicial exception, i.e., laws of nature, natural phenomena, or abstract ideas. Claims 1-4 are directed to method for inspecting a secondary battery 1 comprises measuring current flow and determining the quality of the secondary battery. This is achieved by: controlling the temperature of the secondary (which is routinely practiced in the art with respect to generating information and communication with this data in battery testing/monitoring) through establishing or constituting connection of the second battery to power supply 4 when battery has been fully charged (this is also routinely practiced in the art) and based on these measured quantities/quality which also routinely practiced in the art. 

ANALYSIS
Claims 1-4 are ineligible.
Regarding independent claim 1: The measuring the circuit 2current that flows through the circuit 2is done by mathematical formulae/models; constituting the circuit 2by connecting the power supply 4 to the secondary battery 1 that has been charged which has been held to be non-patentable. This basic concept of determining or measuring data/information and comparing new and stored information are mathematical formulae which have been identified by the courts as an abstract idea (comparing information regarding a sample or test subject to a control or target data (Ambry, Myriad CAFC), collecting and comparing known information (Classen), comparing data to determine a risk level (Perkin-Elmer), obtaining and comparing intangible data (Cybersource), and comparing/measuring/determining between any communication methods are not new and stored information and using rules to identify options (SmartGene)).
Regarding dependent claims 2-4, controlling the temperature of the secondary battery 1 so that the temperature of the secondary battery 1 becomes a target temperature (claims 2 & 4) are a mental step wherein a person can decide or define limits/target mentally or compare data mentally or math (comparison of data). These steps are the basic concept of gathering data/information and comparing/generating/controlling through battery pack diagnosing service are not new and stored information mathematical formulae have been identified by the courts as an abstract idea.
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claim recites at least one step or act, including calculating a ratio. Thus, the claim is to a process, which is one of the statutory categories of invention (Step 1: YES).
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claims 1-4 recite a judicial exception when the judicial exception is “set forth” or “described” in the claim. Claims 1-4 recites the limitations of the first two steps wherein “constituting the circuit 2by connecting the power supply 4 to the secondary battery 1 that has been charged” are fairly broad as written and would appear to fall under human observation/inputs and evaluation, e.g., measuring/determining or monitoring/evaluating spectral data of an electrical characteristic (e.g., current, voltage) displayed on a computer screen, oscilloscope or other instrument, or even on paper/printout.  The third step of “controlling the temperature” is also broad, wherein the broadest reasonable interpretation of “controlling/evaluating/comparing” might include, for example, assessing the relative size of the signals, e.g., which signal is larger, smaller, etc.  In at least this sense, “controlling” implies some sort of mathematical relationship; “determining” or “constituting” might even fall under human evaluation, e.g., assessing the relative magnitudes of the signals based simply on visual observation of the data/information appearing on a computer screen or paper/printout.  Therefore, given that the claims recite controlling the secondary temperature methods, with no practical system constraints that would tie the concepts to any real world environment, the claim limitations, taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception thus the above steps are particular use of the abstract idea to determine a fault distance from the monitoring location probably extends beyond a mere field of use or technological environment limitation and imposes sufficiently meaningful limits on the abstract idea (In this case, “constituting” or “controlling” is sufficiently broad to mean a mathematical concept in of itself, e.g., comparing to assess which signal is bigger/smaller).  With respect to a mathematical relationship determination, it’s important to consider whether the claim recites a mathematical concept or merely limitations that are based on or involve a mathematical concept.  A claim does not recite a mathematical concept if it is only based on or involves a mathematical concept.  See MPEP 2106.04(a)(2).I.  Accordingly, limitation (a) recites a judicial exception (an abstract idea that falls within the mathematical concept and mental process groupings in the 2019 PEG, and a law of nature), and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claim recites the additional element of “the battery temperature control includes controlling the temperature of the secondary battery 1 so that the temperature of the secondary battery 1 becomes a target temperature” & “the constituting includes connecting each of the power supplies to one of the secondary batteries to constitute a plurality of the circuits,  the measuring includes measuring the circuit 2current that flows through each of the circuits, the determining includes determining the quality of each of the secondary batteries based on a value of the circuit 2current after convergence, and the battery temperature control includes controlling the temperature of each of the secondary batteries so that the temperature of each secondary battery 1 becomes the target temperature” in limitation (b). Although this limitation indicates that the first set comparison value is used to performing temperature measurement when the battery fully charged and control the temperature to get the target temperature.  This step is also very broad.  Under this prong, the Examiner believe that the hard part is determining whether (1) this limitation applies the abstract idea(s) in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception or (2) this limitation merely generally links use of the judicial exception to a particular technological environment or field of use.  Accordingly, limitation (b) does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: YES).
In part two of the two-part analysis, one skilled in the art must determine whether the claims recite additional limitations that would amount to significantly more than the judicial exception (in this case that would be an abstract idea), either individually or as an ordered combination. The additional steps of claims 1-4 also including the step of secondary batteries included in a battery stack in which the secondary batteries are arranged in a row and restrained in an arrangement direction, and the power supply 4 comprises a plurality of power supplies, the constituting includes connecting each of the power supplies to one of the secondary batteries to constitute a plurality of the circuits, the measuring includes measuring the circuit 2current that flows through each of the circuits do not amount to significantly more as it merely data gathering performed in a manner that is well-known and practiced in the art; inducing identifying a change in sequence is routinely practiced in the art with respect to ground fault in battery of the electrical characteristic at a correlated change of measured impedance compared to another sequence of individual battery blocks along the at least one string comprises performing a change detection algorithm or a signal segmentation algorithm is also routinely practiced in the art based on these measured quantities.
Additionally, the functions described in the claims are conventional features of the generalized application of determining current flow and temperature of the secondary battery. The standard for claim interpretation provided in the case law does not necessarily reflect that used by examiners during prosecution (MPEP 2111).
During prosecution, patent examiners construe the broadest reasonable interpretation of a claimed invention in a manner consistent with the use of the claim terms in the specification and drawings and also consistent with the interpretation that those skilled in the art would reach. While courts may use a different approach, it would be improper for the examiner to import claim limitations from the specification by reading disclosed features into a claim when the claim language is broader than the embodiments described in the specification (MPEP 2111.01). Therefore, given that the claims recite method for diagnosing battery pack at a very high level of generality, with no practical system constraints that would tie the concepts to any real world environment, the claim limitations, taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception.
The additional elements or combination of elements in the claims other than the abstract idea per se amounts to no more than details of the abstract idea and extra solution activity including functions that are well-understood, routine and conventional activities previously known to the industry: determining includes determining the quality of each of the secondary batteries and controlling the temperature of the secondary battery 1 so that the temperature of the secondary battery 1 becomes a target temperature (claims 2-4) and the details thereof including theoretical models or equations (claim 4), and extra solution activity which uses the data to generically compare/measure to a like-measurement.
Viewed as a whole the additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Therefore, the claim 1-4 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Goto et al. (U.S. 2020/0067147 A1) in view of Honda et al. (U.S. 2015/0295431 A1).

Regarding claim 1, Goto et al. disclose a method for inspecting a secondary battery 1 (see par. 0028) as seen in Fig. 1, wherein a circuit 3 is constituted by connection of a power supply 4 (see par. 0028) to the secondary battery 1 to be inspected (see par. 0030), and a quality of the secondary battery 1 is determined based on a circuit 3 current 5 that flows through the circuit 3 (see pars. 0029-0030, wherein The secondary battery 1 is thus charged before the test, because the amount of self-discharge of the secondary battery 1 is affected by a battery voltage VB of the secondary battery 1. Specifically, as shown in FIG. 3, the higher the battery voltage VB, the larger the amount of self-discharge (short-circuit 2current). To determine with high accuracy whether or not the secondary battery 1 1 is defective based on the value of a self-discharge current, therefore, it is advantageous to perform the test in a state where the amount of self-discharge is large, i.e., a state where the battery voltage VB is high), the method comprising: constituting the circuit 3 by connecting the power supply 4 to the secondary battery 1 that has been charged (see 0093); determining the quality of the secondary battery 1 based on a value of the circuit 3 current after convergence that is measured in the measuring (see 0035), measuring the circuit 3 current that flows through the circuit in association with self-discharge of the secondary battery (see par. 0028 & 0036-0038, wherein the circuit current IB that flows after time T1 as the battery voltage VB decreases is a current in a direction in which the secondary battery 1 is charged. Thus, the circuit current IB acts in a direction in which self-discharge of the secondary battery 1 is prevented, and this direction is opposite from the self-discharge current ID inside the secondary battery 1. When the circuit current IB increases to be equal to the self-discharge current ID, self-discharge virtually stops).
Goto et al. fail to disclose wherein during execution of the measuring, a battery temperature control  is performed to control a temperature of the secondary battery. 
In related art, US 2015/0295431 to Honda et al. discloses that a battery temperature control 5 is performed to control a temperature of the secondary battery 3 (see par. 0118, wherein The controller 5 may monitor the temperature of each of the secondary batteries 3. The controller 5 may include, for example, a temperature monitor. This makes it possible to prevent overheating of the secondary batteries 3. A plurality of temperature monitors may be provided for the respective secondary batteries 3. A single temperature monitor may monitor the temperature of the plurality of secondary batteries 3. A similar method to the voltage monitoring may be employed as a method for switching a charged target in a case where the temperature of the secondary battery 3 that is being charged has reached a predetermined temperature). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller taught by Goto et al.  to be able to control the battery temperature as taught by Honda et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to improve long lasting battery life by cooling the battery (see Honda’s pars. 0118-0119).

    PNG
    media_image1.png
    700
    397
    media_image1.png
    Greyscale

As to claim 2 Goto et al. disclose fail to disclose wherein the battery temperature control includes controlling the temperature of the secondary battery 1 so that the temperature of the secondary battery becomes a target temperature. 
In related art, US 2015/0295431 to Hoda et al. discloses that wherein the battery temperature control 5 includes controlling the temperature of the secondary battery 3 so that the temperature of the secondary battery 3 becomes a target temperature. (see par. 0118, wherein The controller 5 may monitor the temperature of each of the secondary batteries 3. The controller 5 may include, for example, a temperature monitor. This makes it possible to prevent overheating of the secondary batteries 3. A plurality of temperature monitors may be provided for the respective secondary batteries 3. A single temperature monitor may monitor the temperature of the plurality of secondary batteries 3. A similar method to the voltage monitoring may be employed as a method for switching a charged target in a case where the temperature of the secondary battery 3 that is being charged has reached a predetermined temperature). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller taught by Goto et al.  to be able to control the battery temperature as taught by Honda et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to improve long lasting battery life by cooling the battery (see Honda’s pars. 0118-0119).

As to claim 3 Goto et al. disclose wherein the secondary battery 1 to be inspected comprises a plurality of secondary batteries included in a battery stack 1 with in which the secondary batteries are arranged in a row and restrained in an arrangement direction (see Fig. 12, par. 0080), and the power supply 4  comprises a plurality of power supplies, the constituting via circuit 3 includes connecting each of the power supplies 4 to one of the secondary batteries 1 to constitute a plurality of the circuits 3 (see par. 0036), the measuring includes measuring the circuit  current that flows through each of the circuits (see pars. 0035-0038), the determining includes determining the quality of each of the secondary batteries based on a value of the circuit 3 current after convergence (see par. 0028).
 Goto et al. disclose fail to disclose wherein the battery temperature control includes controlling the temperature of each of the secondary batteries so that the temperature of each secondary battery becomes the target temperature.
In related art, US 2015/0295431 to Hoda et al. discloses that the battery temperature control includes controlling the temperature of each of the secondary batteries so that the temperature of each secondary battery becomes the target temperature (see par. 0118, wherein The controller 5 may monitor the temperature of each of the secondary batteries 3. The controller 5 may include, for example, a temperature monitor. This makes it possible to prevent overheating of the secondary batteries 3. A plurality of temperature monitors may be provided for the respective secondary batteries 3. A single temperature monitor may monitor the temperature of the plurality of secondary batteries 3. A similar method to the voltage monitoring may be employed as a method for switching a charged target in a case where the temperature of the secondary battery 3 that is being charged has reached a predetermined temperature). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller taught by Goto et al.  to be able to control the battery temperature as taught by Honda et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to improve long lasting battery life by cooling the battery (see Honda’s pars. 0118-0119).

    PNG
    media_image2.png
    373
    724
    media_image2.png
    Greyscale

As to claim 4 Goto et al. disclose wherein the secondary battery 1 to be inspected comprises a plurality of secondary batteries included in a battery stack as seen in Fig. 12 above in which the secondary batteries 1 are arranged in a row and restrained in an arrangement direction, and the power supply 4 comprises a plurality of power supplies 4 (Each Fig. 1 is equivalent to a cell batter 1 as seen in Fig. 12), the constituting includes connecting each of the power supplies to one of the secondary batteries to constitute a plurality of the circuits, the measuring includes measuring the circuit 3 current that flows through each of the circuits (see pars. 0029-0030, wherein The secondary battery 1 is thus charged before the test, because the amount of self-discharge of the secondary battery 1 is affected by a battery voltage VB of the secondary battery 1. Specifically, as shown in FIG. 3, the higher the battery voltage VB, the larger the amount of self-discharge (short-circuit 2current). To determine with high accuracy whether or not the secondary battery 1 1 is defective based on the value of a self-discharge current, therefore, it is advantageous to perform the test in a state where the amount of self-discharge is large, i.e., a state where the battery voltage VB is high), the determining includes determining the quality of each of the secondary batteries based on a value of the circuit 3 current after convergence (see par. 0035).
 Goto et al. disclose fail to disclose wherein the battery temperature control includes controlling the temperature of the secondary battery 1 so that the temperature of the secondary battery becomes a target temperature. 
In related art, US 2015/0295431 to Hoda et al. discloses that wherein the battery temperature control 5 includes controlling the temperature of the secondary battery 3 so that the temperature of the secondary battery 3 becomes a target temperature. (see par. 0118, wherein The controller 5 may monitor the temperature of each of the secondary batteries 3. The controller 5 may include, for example, a temperature monitor. This makes it possible to prevent overheating of the secondary batteries 3. A plurality of temperature monitors may be provided for the respective secondary batteries 3. A single temperature monitor may monitor the temperature of the plurality of secondary batteries 3. A similar method to the voltage monitoring may be employed as a method for switching a charged target in a case where the temperature of the secondary battery 3 that is being charged has reached a predetermined temperature). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller taught by Goto et al.  to be able to control the battery temperature as taught by Honda et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to improve long lasting battery life by cooling the battery (see Honda’s pars. 0118-0119).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		June 27, 2022.

/Patrick Assouad/           Supervisory Patent Examiner, Art Unit 2858